government entities division department of the treasury internal_revenue_service exempt_organizations n blythe ave fresno ca date release number release date uil code org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed lf you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice lfa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely francisco n favila revenue_agent letter catalog number 34801v form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org year period ended april 20x n legend org organization name issue xx date city city state state is org properly operating as described in internal_revenue_code c facts org org received tax exempt status under internal_revenue_code irc c in february 19xx per idrs inoles print dated xx org did not have the determination_letter nor a copy of the articles of incorporation therefore the exact date org was granted exemption or the exact date of incorporation could not be determined org is the local branch of the co-1 co-1 headquartered in city state the branch constructed a facility for the benefit of its members in the early 19xx’s to contain any liability that may arise from the facility to the local branch a separate_entity org was created to hold title of the facility and to conduct the social activities to benefit its members the membership to org is restricted to members of the co-1 membership to the co-1 is restricted to individuals who are enlisted military service members on active_duty retired and reserve of the united_states navy marine corp or coast guard membership to org is contingent on membership to the co-1 the co-1 provides members with membership identification cards which must be presented upon request by org personnel org provided a copy of its bylaws dated xx article states that org will be operated as a private org on private property for the exclusive use of members of the co-1 units of the ladies auxiliary of co-1 and bona_fide guests org operates a bar with a small kitchen and a hall org is open seven days a week except on some holidays from am to usually pm org also hosts bingo_games on sunday and tuesday nights org does not have any members only signs posted org’s sources of revenue include the sale of food beverage and hall rental to members bona_fide guests and the general_public org does not have any membership dues revenue because the membership dues are paid to the co-1 org does not have any investment_income form 886-a department of the treasury - internal_revenue_service page of orm 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer org april 20xx org is patronized by members bona_fide guests and by the general_public org maintains a member guest sign in log at the front entrance of org the log contains the member’s and the guest’s names org hosts bingo_games on sunday and tuesday nights which due to a local city ordinance must be open to the general_public according to org management approximately to people attend the bingo_games and up to one half of the patrons are nonmembers org does not utilize the member log on bingo nights org did not maintain any records of nonmember sales org rents the hall to the co-1 and to individuals the co-1 conducts the bingo_games on sundays and tuesdays the co-1 pays org dollar_figurefor each day the hall is rented and paid a total of dollar_figure from may 20xx to april 20xx the co-1 keeps the proceeds of the bingo_games org did not keep adequate_records to substantiate any hall rental income from members org is under examination for the tax period ending april 20xx during the course of the examination it was discovered that org did not report any unrelated taxable_income which org had received from nonmembers it was also discovered that org did not maintain proper records on nonmember use of org's facilities as required by revproc_71_17 based on the examination of the books_and_records it was determined that org had at minimum dollar_figure of nonmember income generated from hall rental and dollar_figure additional hall rental income which was not properly document and as such will be treated as nonmember income due to the lack of records the exact amount of nonmember revenue from all sources can not be determined the percentage of known gross nonmember income generated from hall rental to org’s total gross_income is as follows end xx end xx nonmember hall rental income total gross_receipts percentage dollar_figure dollar_figure org claimed tax exemption status under sec_501 c on form_990 filed for tax period ending xx the form_990 was prepared using the previous years form_990 as a guide org was unable to produce any supportive documentation granting tax exempt status under sec_501 c law form 886-a department of the treasury - internal_revenue_service page of fenn 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org year period ended april 20xn internal_revenue_code sec_501 provides for exemption from taxation for certain organizations described in subsection c internal_revenue_code sec_501 describes social clubs as clubs organized for pleasure recreation and other purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regulation c -1 a states in part that in general the exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments regulation c -1 b states that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes public law amended sec_501 to allow these organizations to receive a greater amount of nonmember income without jeopardizing their exempt status the committee reports provide that a sec_501 organization can receive up to of it's gross_receipts from nonmember sources and investment_income as long as the nonmember gross_income does not exceed of the total gross_receipts revproc_71_17 sets forth guidelines for determining the effect gross_receipts derived by the general_public have on a club's exemption from federal_income_tax under sec_501 of the internal_revenue_code revproc_71_17 also describes the records a club must maintain when nonmembers use a club's facilities and the circumstances under which a host guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code sec_3 of revproc_71_17 provides a set of assumptions as to the status of nonmembers using club facilities assumptions listed in revproc_71_17 then the income derived from these individuals will be income from guests and treated as if from members and therefore be classified as exempt_function_income clubs are required to provide detailed records of nonmember use to substantiate the assumptions if nonmember use can be classified into one of the form 886-a department of the treasury - internal_revenue_service page of oon 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer org year period ended apnil 20x x sec_4 of revproc_71_17 describes the records that a social_club must maintain with respect to the assumption listed in sec_3 section dollar_figure of revproc_71_17 describes the books_and_records that must be maintained when the assumptions contained in section dollar_figure do not apply section dollar_figure of revproc_71_17 states that failure to maintain such records or make them available to the service for inspection will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure government’s position based on the fact that appropriate records were not maintained by org to determine the total amount of nonmember income did not exceed the limitation existing records indicate a minimum of of nonmember income and the circumstances is the government's position that org is no longer under which org operates it operating in the manner described in sec_501 c and as such tax exemption status should be revoked taxpayer’ position the taxpayer does not agree with the proposed revocation and did not provide a written position but rather returned letter form_6018 and the rar to agent with a dated and signed post it note with a handwritten note saying we chose not to sign this document agent called the taxpayer several time and left voice messages but they were not returned conclusion the tax exempt status of org is revoked because it is not operating as a social org described in the internal_revenue_code sec_501 c for the exclusive benefit of its members and their guests but rather the general_public further org did not keep adequate_records as described in revproc_71_17 alternative issue is org engaged in an unrelated_trade_or_business as defined in sec_513 and liable for the tax on unrelated_business_taxable_income as defined in sec_512 form 886-a department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended april 20x x facts see facts section previously stated law sec_511 imposes a tax on the unrelated_business_taxable_income of an organization otherwise exempt from federal income taxes sec_512 provides special rules applicable to sec_501 organizations among others to be used in defining unrelated_business_taxable_income sec_512 defines unrelated_business_taxable_income as the gross_income excluding exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of gross_income sec_512 defines exempt_function_income as the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid sec_513 defines unrelated_trade_or_business to mean any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose of function constituting the basis for its exemption under irc internal_revenue_code sec_501 describes social clubs as follows clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder government’s position based on the conclusion and government's position sections of this report relating to the primary issue it is determined that the public use of org's facilities is not an exempt activity and therefore not related to it's tax exempt_purpose thus the public's use of org's facilities falls under the definition of a unrelated_trade_or_business per sec_513 a furthermore the income from the general_public is then taxable as unrelated_business_taxable_income as defined in sec_512 form 886-a department of the treasury - internal_revenue_service page of department of the treasury - intemal revenue service explanation of items schedule no or exhibit form 886a name of taxpayer org year period ended april 20xx taxpayer’ position the taxpayer does not agree with the proposed revocation and did not provide a written position but rather returned letter form_6018 and the rar to agent with a dated and signed post it note with a handwritten note saying we chose not to sign this document agent called the taxpayer several time and left voice messages but they were not returned conclusion the revenue received from non members and the general_public is unrelated taxable_income as described in sec_512 and therefore subject_to tax under sec_511 form 886-a department of the treasury - internal_revenue_service page of
